Title: To James Madison from William Clark, 1 April 1806 (Abstract)
From: Clark, William
To: Madison, James


                    § From William Clark. 1 April 1806, Washington. “My last respects from Embden, under date of October 20th. Ulto. informed you of the little probability of any important future trade between the United States & that place; & that consequently, there no longer existed any inducement for me to remain there. I flatter myself nevertheless that during my residence at Embden, my services have been in some measure benefecial to our Commerce; & that this appointment, has not been altogether without Utility. In discharging official duties, I have afforded all the aid in my power to such of our fellow Citizens as required assistance; & in that manner which I presumed would be most acceptable to them. I hope my well meant exertions in the small field allotted for me to act in, will meet the indulgent approbation of the Government of the United States. I am now destitute of employment & understanding there will be shortly an appointment to the Consulate of Rotterdam, beg leave most respectfully, to sollicit your kind patronage in my favour. Several testimonials &c by my friends are already in your possession, if further recommendations were necessary, I presume it would not be difficult for me to obtain them by referring to Members of Congress now present.”
                